Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00841-CV

                                       EX PARTE K.S.

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-05238
                        Honorable Antonia Arteaga, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the May 17, 2019 order of expunction
is REVERSED and this case is REMANDED to the trial court for further proceedings. We ORDER
appellant Department of Public Safety is awarded the costs it incurred related to this appeal.

       SIGNED August 14, 2019.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice